Citation Nr: 1648331	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  10-31 674 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for diabetic nephropathy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1958 to March 1962 and from May 1962 to July 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the New Orleans, Louisiana RO.  In his substantive appeal, the Veteran requested a hearing before the Board; in December 2015, he withdrew the hearing request.  In April 2016, the Board remanded the matter for additional development.

The Board's previous remand also addressed a claim of service connection for hypertension.  An October 2016 rating decision granted the Veteran service connection for hypertension, resolving his appeal in that matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Competent medical evidence establishes that the Veteran's diabetic nephropathy was caused by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for diabetic nephropathy is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as service connection for diabetic nephropathy is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection is warranted for a disability that was caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

The Veteran contends that he has diabetic nephropathy secondary to his service-connected diabetes mellitus.  His STRs do not show any complaints, treatment, findings, or diagnosis of a kidney disability, and he does not allege that such disability is directly related to disease or injury in service.  He contends that he has nephropathy secondary to his diabetes.  He has established service connection for type 2 diabetes mellitus with erectile dysfunction.

On July 1997 treatment, kidney function was normal.

In November 2009 and subsequent treatment records, the assessments included renal disease/renal insufficiency syndrome not otherwise specified.

In a November 2009 statement, treating endocrinologist Dr. Lubbos stated that the Veteran's kidneys had "been affected" and were functioning at a capacity of 49 percent, compared to the desired of 60 percent or higher; she opined that this is probably secondary to diabetes and blood pressure.

On January 2011 VA diabetes examination, the examiner noted that a recent urinalysis found no evidence of proteinuria, and the Veteran denied symptoms of diabetic nephropathy.  The examiner stated that the evidence did not show kidney disease.

On February 2011 treatment for diabetes, Dr. Lubbos noted that the disease complications did not include diabetic nephropathy.

In a September 2011 letter, Dr. Lubbos stated that she had been treating the Veteran since 2009 for multiple medical problems including diabetes mellitus, and he was also known to have hypertension for which he took multiple medications.  Dr. Lubbos opined that, because of his diabetes, the Veteran developed multiple complications, including chronic kidney disease, stage III, with estimated GFR of 49 percent.  

In an October 2011 letter, cardiologist Dr. Mathew stated that he had been treating the Veteran since November 2009, and his diagnoses included, in pertinent part, diabetes, hypertension and renal insufficiency; Dr. Mathew opined that the renal insufficiency was likely caused by diabetes/hypertension, noting that creatinine was 1.5 in April 2011.

On February 2012 VA examination, the Veteran reported that he was previously on Glucovance for his diabetes but his creatinine went up 2.0 (40 percent renal function) and he was told he had stage III kidney disease; the Glucovance was stopped and he began taking Januvia and Lantus insulin.  Laboratory studies showed BUN of 25.0, creatinine of 1.55, and EGFR of 44.3; spot urine microalbumin/creatinine was 2.5 (normal).  The diagnosis was renal insufficiency.  The examiner opined that the claimed condition of renal insufficiency was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the January 2011 VA examination found no evidence of diabetic nephropathy.  The examiner further noted that there was no evidence of microalbumin in the Veteran's urine and, therefore, he did not have diabetic nephropathy.

In April 2016, the Board noted that the medical opinions of record were conflicting regarding the etiology of the Veteran's diabetic nephropathy and remanded the matter to afford the Veteran another examination in order to secure an adequate medical opinion.

On May 2016 VA examination (pursuant to the Board's remand), the diagnoses included diabetic nephropathy and chronic kidney disease, both diagnosed in 2010.  The examiner noted that in approximately 2009/2010, the Veteran's eGFR was substantially low in the 40s with elevated creatinine; he was diagnosed with chronic kidney disease, stage 3, moderate, with creatinine level of 1.5 (H).  The examiner noted that urinalysis had indicated proteinuria intermittently over the past few years.  The Veteran took continuous medication, Lisinopril, for the diagnosed conditions.  His renal dysfunction did not require regular dialysis.  Signs or symptoms due to renal dysfunction included recurring proteinuria (albuminuria).  He did not have hypertension and/or heart disease due to renal dysfunction or caused by any kidney condition.  Laboratory studies showed that BUN was 34, creatinine was 1.49, and eGFR was 45.9, each of which was abnormal.  Urinalysis was normal.

The May 2016 VA examiner opined that the Veteran's diagnosis of diabetic nephropathy was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that a review of the STRs did not indicate diagnosis or treatment for diabetic nephropathy during active service.  The examiner stated that the Veteran has a diagnosis of chronic kidney disease attributable to diabetic nephropathy.  The examiner noted that the Veteran's glucose levels were exceptionally high with Hgl A1c levels elevated more than 8 or 9 percent on most occasions.  Laboratory values indicated a trend of elevated glucose levels, elevated Hgl A1Cs and lowering GFR with rising creatinine levels; the examiner opined that this indicated that the kidneys were being affected by the sustained elevations in glucose levels and, with this sustained elevation, the blood pressure was being affected, eventually leading to a diagnosis of hypertension, even while on an ACE inhibitor to protect the kidneys (Lisinopril).  Therefore, the Veteran developed hypertension in the presence of renal disease secondary to his service-connected diabetic mellitus.  The examiner stated that a review of the medical literature indicates that chronic kidney disease is the "presence of kidney damage or decreased kidney function for 3 or more months"; this is usually indicated by decreased GFR which is usually estimated using serum creatinine and one of several available equations.  The examiner noted that diabetes is cited as one of the premiere causes of chronic kidney disease.  The examiner stated that primary causes and risk factors in developing primary hypertension include diabetes mellitus, and secondary or contributing causes of hypertension include chronic kidney disease.  In reviewing the medical literature related to diabetic nephropathy, the examiner noted that the "degree of albuminuria is not necessarily linked to kidney disease progression in patients with diabetic nephropathy", and diabetic kidney disease is manifested by albuminuria and in many patients by "progressive chronic kidney disease".  The examiner noted that a report of 79 patients with diabetes from the Joslin Kidney Study, who were followed for a mean of 12 years after the onset of moderately increased albuminuria, indicated that a large number of these patients progressed to chronic kidney disease with initial increased albuminuria and then regression to normal albuminuria.  The examiner noted that the factors responsible for progressive GFR decline in nonalbuminuric diabetic nephropathy are not known.  The examiner stated that the Veteran's labs reveal sustained elevations of glucose levels and creatinine with intermittent elevations of albuminuria and/or frank proteinuria.  The examiner noted in particular that the Veteran's GFR steadily decreased and corresponded to his elevated glucose levels; i.e. increased glucose levels indicated decreased GFR levels.  The examiner opined that this indicates the Veteran's glucose levels played an important role in the effects of his renal functioning as his creatinine levels were elevated as well.

It is not in dispute that the Veteran currently has nephropathy.  It is also not in dispute that he has established service connection for diabetes mellitus.  He contends that his current neuropathy is secondary to (was caused or aggravated by) his service-connected diabetes mellitus.  The medical opinions in this matter are conflicting.  In November 2009, the treating endocrinologist opined that the Veteran's kidney disease is probably secondary to diabetes and blood pressure.  
The January 2011 VA examiner opined that the evidence did not show kidney disease.  In September 2011, the treating endocrinologist opined that, because of his diabetes, the Veteran developed multiple complications, including chronic kidney disease.  In October 2011, the treating cardiologist opined that the renal insufficiency was likely caused by diabetes/hypertension.  The February 2012 VA examiner opined that the claimed condition of renal insufficiency was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, and that he did not have diabetic nephropathy.  The May 2016 VA examiner opined that the Veteran has a diagnosis of chronic kidney disease attributable to diabetic nephropathy; his kidneys were being affected by the sustained elevations in glucose levels and he developed hypertension in the presence of renal disease secondary to his service-connected diabetic mellitus; and that the Veteran's glucose levels played an important role in the effects of his renal functioning.

The Board finds no reason to question the May 2016 VA examiner's opinion (that while the Veteran's kidney disease is not, of itself, directly related to his service, it is secondary to his service-connected diabetes); it is entitled to great probative weight because it is based on a thorough review of the record, physical examination, and a review of the medical literature, and it is consistent with the opinions offered by the Veteran's treating providers.  The Board finds the May 2016 VA examiner's opinion to be persuasive evidence supporting the Veteran's claim.  Resolving reasonable doubt in the Veteran's favor (as required, see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that the evidence reasonably shows that the Veteran has diabetic nephropathy secondary to his service-connected diabetes mellitus.  All of the requirements for establishing secondary service connection are met; service connection for diabetic nephropathy is warranted.


ORDER

Service connection for diabetic nephropathy is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


